Citation Nr: 1754633	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  11-34 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for right wrist disability.

3.  Entitlement to service connection for a skin disability.


REPRESENTATION

The Veteran represented by:    Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1986; February 1988 to April 1991; October 2001 to April 2002; and December 2004 to December 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In October 2015 and September 2016, the Board remanded the case to the RO for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

In September 2016, the above-mentioned issues were last remanded for further evidentiary development, to include obtaining an addendum opinion for additional clarification on the etiology of the Veteran's bilateral knee, right wrist and skin disabilities.  Accordingly, an addendum opinion was rendered in September 2016 for the Veteran's skin disability, and addendum opinions for the Veteran's joints, including her wrist and bilateral knee disabilities were provided in January 2017.  However, the Board finds that these addendum opinions are inadequate to decide the claims.  

Bilateral Knee Disabilities

In the September 2016 remand, the Board instructed the VA examiner to indicate whether there is any change to a December 2015 unfavorable opinion on the Veteran's knee, and if no change is warranted, the VA examiner was instructed to provide a detailed explanation as to why the Veteran's in-service knee pain and probable bilateral knee tendonitis is not related to the current knee degeneration.  Additionally, the VA examiner was instructed to reconcile his opinion with all relevant evidence of record.

However, in a January 2017 VA addendum opinion, the VA examiner failed to provide a medical opinion as to whether the Veteran's in-service knee disabilities are related to the current knee degeneration.  Rather, the VA examiner only addressed the Veteran's diagnosis of chondromalacia and pain, explaining that this is a diagnosis given to patients with unexplained knee pain; and ultimately concluded that there is no current symptom, physical finding or x-ray finding that would relate anything, other than aging.  Additionally, the VA examiner failed to consider pertinent evidence, including the Veteran's diagnosis of bilateral knee tendonitis, a June 2008 buddy statement; a December 2015 opinion, as well as the Veteran's lay statements.  Accordingly, this addendum opinion is inadequate for purposes of deciding this issue because it fails to provide a nexus opinion, clarity on the etiology of the Veteran's diagnosed bilateral knee disabilities, and an opinion that is responsive to the September 2016 remand.  Accordingly, a remand is warranted for obtaining a new VA examination and opinion on the etiology of the Veteran's bilateral knee disability.

Right Wrist Disability

In the September 2016 Board remand, the VA examiner was instructed to provide an opinion as to whether the Veteran clearly and unmistakably had a right wrist disability that pre-existed her first or second period of service.  The remand further instructed that if the VA examiner concluded that a right wrist disability did not pre-exist the Veteran's military service, he/she should determine whether any current right wrist disability had its clinical onset during active service or is related to an in-service ganglion cyst.

In a January 2017 VA addendum opinion, the VA examiner opined that there was no clinical evidence to show that the Veteran had a right wrist disability that pre-existed her first or second period of service.  Thereafter, the VA examiner opined that there was no clinical evidence to show that that the Veteran's right wrist disability had its clinical onset during active service or is related to an in-service ganglion cyst.  However, the VA examiner failed to provide a clear, sufficient rationale for the basis of his opinion.  Although the VA examiner explained that the Veteran's diagnosed carpal tunnel syndrome had its onset seven years after discharge and that there was no indication of carpal tunnel syndrome prior, during or immediately post service, and that the ganglion cyst was a dorsal extensor tendon that is remote from any neurovascular bundle, the VA examiner however failed to clearly and sufficiently address the Veteran's right wrist surgery tendonitis, and additionally, why his ganglion cyst is remote from any neurovascular bundle, and/or her diagnosis of carpal tunnel syndrome.  Therefore, a remand is warranted for a new VA examination and opinion to provide clarity on the etiology of the Veteran's right wrist.

Skin Disability

In a September 2016 VA examination, the VA examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's skin disease was incurred in or caused by the claimed in-service injury, event or illness.  However, the Board finds that this opinion lacks a sufficient, detailed rationale that is inadequate to adjudicate the claim.  Specifically, by ultimately explaining that the records showed that the Veteran had been seen/treated once in a while and that she does not have chronic eczema/dermatitis, the VA examiner inaccurately relied on the frequency of the manifestations of the Veteran's eczema and treatment to conclude that the Veteran's skin disability is not related to service.  Thus, in doing so, the VA examiner failed to indicate whether the treatment for skin rash in service has a correlation with her current diagnosis of eczema.  Accordingly, a remand is warranted for a new VA examination and opinion on the etiology of the Veteran's currently diagnosed eczema.

In this regard, these issues must be also be remanded for compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (ruling that a remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA orthopedic examination, with an orthopedist/VA examiner who has not previously examined her, to determine the etiologies of her right wrist and bilateral knee disabilities.  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA must undertake the following:  

a.  Provide an opinion on whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed bilateral knee disability had its onset in service or is otherwise related to service.

b.  If there is a finding that the bilateral knee disability is a degeneration that is a part of the normal aging process, explain, in detail, why any in-service complaints, treatment, injury or diagnosis relating to the bilateral knee is not related to any current knee degeneration.

In doing so, please reconcile the opinion with all relevant evidence of record, specifically including and not limited to, an August 1982 service treatment record (STR) noting an assessment of chondromalacia; February 1990 STR noting complaints of pain in the left knee and left shin and assessment of leg pain; May 1990 STRs assessments of leg pain and probable bilateral tendonitis; a June 2008 buddy statement; December 2015 opinion; and the Veteran's lay reports of continuing knee symptoms since service.

c.  Provide an opinion on whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed right wrist disability, including and not limited to, carpal tunnel syndrome, had its clinical onset during active service, or is related to an in-service ganglion cyst, right wrist tendonitis, or any other in-service diagnosis, injury, or treatment related to the right wrist.

d.  In doing so, address all relevant evidence, including and not limited to, an October 1989 STR showing ganglion cyst; an August 2002 Report of Medical Examination noting right wrist surgery tendonitis and cyst removal in 1999; and the Veteran's lay statements pertaining to her right wrist disability.

e.  The VA examiner must construe any bilateral knee or right wrist disability, that has been diagnosed at any time since November 2007, as a current diagnosis.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the existence of a current disability is satisfied when a veteran has a disability at the time he/she files a claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the VA examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.  

2.  Schedule the Veteran for a new VA examination, with a VA examiner/dermatologist, who has not previously examined her, to determine the etiology of her skin disability.  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA must undertake the following:  

a.  Provide an opinion on whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed skin disability had its onset in service or is otherwise related to service.

b.  Address all relevant evidence, including and not limited to, an April 1986 assessment of irritant dermatitis vs. atopic dermatitis; an August 2002 Report of Medical Examination noting recurring dermatitis on the feet; a 2003 treatment record showing diagnosis of eczema, with prescriptions for rash ointments; May 2006 treatment record, which includes skin rash in the problem list; a 2015 treatment record showing a diagnosis of eczema; and lay statements from the Veteran pertaining to the onset and symptomatology of her skin disability. 

c.  The VA examiner must construe any skin disability, that has been diagnosed at any time since November 2007, as a current diagnosis.  See McClain, 21 Vet. App. at 321 (holding that the existence of a current disability is satisfied when a veteran has a disability at the time he/she files a claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the VA examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.  

3.  Readjudicate the claims.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




